DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 12, 15-17, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Ording  et al. (hereinafter Ording  ) US 2010/0235793  in view of  Dean et al. (hereinafter Dean) US 2009/0217192 and Penner et al. (hereinafter Penner) US 2013/0111391, Pan et al. (hereinafter Pan) US 2015/0074589
In regard to claim 1, Ording disclose A method of managing a pane configuration in a user interface on a small form factor computing device, the method comprising: (Fig. Fig. 5, [0010]-[0012] [0232] [0233] display a document on a user interface of mobile device, the user interface displaying the document can be changed with portions based on the user input)
generating the application user interface including a canvas for an application on the small form factor computing device; (Fig. 5P, 5Q, [0275]-[0277], [0284][0285] etc.  the editable document can be displayed on the user interface of the mobile device)
displaying on the canvas an editable document; (Fig. 5P, 5Q, [0275]-[0277], [0284][0285] etc.  the editable document can be displayed on the user interface of the mobile device) and 
one or more canvas user interface elements that are selectable to interact with the editable document; (Fig. 5P, 5Q, [0275]-[0277], [0284][0285] etc.  command icons are displayed that can be used to edit the document) and 
receiving a selection of one of the one or more canvas user interface elements;   (Fig. 5P, 5Q, [0275]-[0277], [0284][0285] etc. icons can be selected)
But Ording fail to explicitly disclose “in response to the selection,  determining one or more partial pane user interface elements to interact with the editable document, wherein the one or more partial pane user interface elements are different from the one or more canvas user interface elements; and generating the partial pane including the one or more partial pane user interface elements for displaying along with the canvas of the user interface.”
Dean disclose in response to the selection, determining one or more partial pane user interface elements to interact with the editable document,  wherein the one or more partial pane user interface elements are different from the one or more canvas user interface elements; (Fig. 2-Fig. 4, [0034]-[0039]  in response to the selection of an tab specific with the application, the task-based tabs associated with the selected control are determined) and generating the partial pane including the one or more partial pane user interface elements for displaying along with the canvas of the user interface.  (Fig. 2-Fig. 4, [0034]-[0039] displaying the ribbon with tab controls, such as it is along the user interface displaying the document)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Dean’s displaying multiple sections of controls into Ording’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Dean’s displaying multiple sections of controls based on user input would help to provide more control into Ording’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying multiple sections of controls based on user input would help to improve the user experience using the mobile device.
But Ording and Dean fail to explicitly disclose “determining a size of a partial pane while preserving a protected canvas size of the canvas, wherein the protected canvas size is based on one or more application-specific features associated with the editable document; generating the partial pane based on the determined size of the partial pane on the small form factor computing device.”
Penner disclose determining a size of a partial pane while preserving a protected canvas size of the canvas, wherein the protected canvas size is based on one or more application-specific features associated with the editable document; (Fig. 6-13. etc. [0028] [0034]-[0036][0042] [0044][0055] the VIP is displayed at the determined location with certain size, and the content area is resized such that the interaction area of the content area remains visible to allow input, for example)
generating the partial pane based on the determined size of the partial pane on the small form factor computing device. ([0012] [0028][0034]-[0036] [0044][0055] display the VIP based on the determined location and size on the smartphone)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Penner’s adjusting content to avoid occlusion by a virtual input panel into Dean and Ording’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Penner’s adjusting content to avoid occlusion by a virtual input panel would help to provide more display control into Dean and Ording’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying a virtual input panel with adjusted content area would help to improve the user experience using the mobile device.
But Ording, Dean and Penner fail to explicitly disclose “receiving a user interface size change event; and in response to receiving the user interface size change event, reconfiguring sizes of the canvas and the partial pane while preserving the protected canvas size of the canvas.”
Pan disclose receiving a user interface size change event; and in response to receiving the user interface size change event, reconfiguring sizes of the canvas and the partial pane while preserving the protected canvas size of the canvas. (Fig. 2-5, [0035] [0057] [0059][0066]-[0068] [0070]-[0071] change the orientation of the device, the display regions change accordingly, auto-fit mode may be used, the size can be preserved based on various width/height ratio and the scaling factor which is based on the implementation itself) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Pan’s method of displaying multiple windows into Penner, Dean and Ording’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Pan’s scaling the multiple windows based on the orientation would help to provide more display control into Penner, Dean and Ording’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that scaling the multiple windows based on the orientation would improve the user experience using the mobile device.
In regard to claim 2, Ording, Dean and Penner, Pan disclose  The method of claim 1,  the rejection is incorporated herein.
But Ording, Dean and Lee fail to explicitly disclose “wherein the protected canvas size specifies an application-specific minimum canvas size that ensures a certain amount of content remaining visible.”
Penner disclose wherein the protected canvas size specifies an application-specific minimum canvas size that ensures a certain amount of content remaining visible. ([0027] [0028] [0034][0059] at least word-processing doc. etc.in the interaction area of the resized content area is visible to allow input) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Penner’s adjusting content to avoid occlusion by a virtual input panel into Dean and Ording’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Penner’s adjusting content to avoid occlusion by a virtual input panel would help to provide more display control into Dean and Ording’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying a virtual input panel with adjusted content area such that the content is visible to allow input would help to improve the user experience using the mobile device.
But Ording, Dean and Penner fail to explicitly disclose “and the user interface size change event includes an event that changes at least one of an orientation or rotation of the small form factor computing device.”
Pan disclose and the user interface size change event includes an event that changes at least one of an orientation or rotation of the small form factor computing device.(Fig. 2-5, [0035][0038][0049] [0057] [0059][0066]-[0068] [0070]-[0071] change the orientation of the device, or rotation of the device,  the display regions change accordingly) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Pan’s method of displaying multiple windows into Penner, Dean and Ording’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Pan’s scaling the multiple windows based on the orientation would help to provide more display control into Penner, Dean and Ording’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that scaling the multiple windows based on the orientation would improve the user experience using the mobile device.
In regard to claim 3,   Ording, Dean and Penner, Pan disclose   The method of claim 1, the rejection is incorporated herein.
Ording disclose wherein the application comprises a word processing application or a spreadsheet application.  (Fig. 5, [0010]-[0012] [0232] [0233] display a document or [0008] [0090] spreadsheet applications) 
In regard to claim 5,  Ording, Dean and Penner, Pan disclose   The method of claim 1, the rejection is incorporated herein.
But Ording and Penner, Pan fail to explicitly disclose “wherein the one or more partial pane user interface elements include at least one non-editing user interface element.”
Dean disclose wherein the one or more partial pane user interface elements include at least one non-editing user interface element. (Fig. 4, [0038] show/hide, etc. for example.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Dean’s displaying multiple sections of controls into Pan, Penner and Ording’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Dean’s displaying multiple sections of controls based on user input would help to provide more control into Pan, Penner and Ording’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying multiple sections of controls based on user input would help to improve the user experience using the mobile device.
In regard to claims, claims 8-10,12, 8-10, 12 are system claims corresponding to the method claims 1-3, 5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-3, 5.
In regard to claims, claims 15-17, 19, 15-17, 19 are media claims corresponding to the method claims 1-3, 5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-3, 5.
Claims 4, 6-7, 11, 13-14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ording  et al. (hereinafter Ording  ) US 2010/0235793, Dean et al. (hereinafter Dean) US 2009/0217192 and Penner et al. (hereinafter Penner) US 2013/0111391, Pan et al. (hereinafter Pan) US 2015/0074589 as applied to claim 1, further in view of Yuan et al. (hereinafter Yuan) US 2013/0339830
In regard to claim 4,  Ording, Dean and Penner, Pan disclose   The method of claim 1, the rejection is incorporated herein.
But Ording, Dean and Penner, Pan fail to explicitly disclose “wherein the display of the partial pane orients consistent with an orientation of the small form factor computing device.”
Yuan disclose wherein the display of the partial pane orients consistent with an orientation of the small form factor computing device. ([0035] [0038] Fig. 5, the display of slide and notes can be based on the orientation of the device) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yuan’s mobile device user interface into Pan, Ording, Dean and Penner’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Yuan’s displaying screen based on the orientation of the mobile device would help to provide more friendly user interface into Pan, Ording, Dean and Penner’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying screen based on the orientation of the mobile device would help to improve the user experience using the mobile device.
In regard to claim 6,   Ording, Dean and Penner, Pan disclose   The method of claim 1, the rejection is incorporated herein.
But Ording, Dean and Penner, Pan fail to disclose “the method further comprising, receiving an indication to scroll the editable document and, responsive to the indication, scrolling the editable document within the application user interface.”
Yuan disclose the method further comprising, receiving an indication to scroll the editable document and, responsive to the indication, scrolling the editable document within the application user interface. ([0014] [0023][0024] use swipe gesture to scroll the document in order to navigate the document) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yuan’s mobile device user interface into Pan, Ording, Dean and Penner’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Yuan’s method of scrolling the doc. would help to provide more friendly user interface into Pan, Ording, Dean and Penner’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that scrolling the doc. on the mobile terminal would help to improve the user experience using the mobile device.
In regard to claim 7, Ording, Dean and Penner, Pan disclose  The method of claim 6, the rejection is incorporated herein.
Ording, Dean and Penner, Pan fail to disclose “wherein the indication to scroll is received while the exactly one partial pane is displayed.”
Yuan disclose wherein the indication to scroll is received while the exactly one partial pane is displayed. (Fig. 4, 5, [0035]-[0038] scroll the content in one part while displaying information on the other part of the screen) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yuan’s mobile device user interface into Pan, Ording, Dean and Penner’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Yuan’s method of scrolling the doc. would help to provide more friendly user interface into Pan, Ording, Dean and Penner’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that scrolling the doc. on the mobile terminal would help to improve the user experience using the mobile device.
In regard to claims, claims 11, 13-14, 11, 13-14 are system claims corresponding to the method claims 4, 6-7 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 4, 6-7.
In regard to claims, claims 18, 20, 18, 20 are media claims corresponding to the method claims 4, 6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 4, 6.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 5/3/2021 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20130125045 A1 	May 16, 2013 				SUN et al.
APPARATUS INCLUDING A TOUCH SCREEN UNDER A MULTIAPPLICATION ENVIRONMENT AND CONTROLLING METHOD THEREOF
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143